DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the Applicant’s arguments are persuasive that the prior art of record does not suggest or provide an obvious modification wherein determining, based on the measure indicative of the presently available power for operation of the radar level gauge system, a maximum number of measurement operations to be performed for determination of the filling level; performing a set of measurement operations including a number of measurement operations that is less than or equal to the maximum number of measurement operations, each measurement operation including: generating and transmitting an electromagnetic transmit signal; propagating the transmit signal towards a surface of the product in the tank; receiving an electromagnetic reflection signal resulting from reflection of the transmit signal at the surface of the product; and forming a measurement signal indicative of a timing relation between the transmit signal and the reflection signal; and determining the filling level based on a set of measurement signals including the measurement signal formed in each measurement operation in the set of measurement operations; Referring to Claim 10, the Applicant’s arguments are persuasive that the prior art of record does not suggest or provide an obvious modification wherein power monitoring circuitry for determining a measure indicative of a presently available power for operation of the radar level gauge system; and processing circuitry coupled to the transceiver and to the power monitoring circuitry, and configured to: acquire the measure indicative of a presently available power for operation of the radar level gauge system from the power monitoring circuitry; perform a set of measurement operations including a number of measurement operations being dependent on the presently available power for operation of the radar level gauge system, each measurement operation including controlling the transceiver to generate and transmit an electromagnetic transmit signal, to receive an electromagnetic reflection signal resulting from -5- reflection of the transmit signal at a surface of the product, and to form a measurement signal indicative of a timing relation between the transmit signal and the reflection signal; and determine the filling level based on a set of measurement signals including the measurement signal formed in each measurement operation in the set of measurement operations.
Claims 2-9 and 11-15 are dependent on Claims 1 and 10 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US PGPub 2013/0333465 is considered to be relevant to the concepts of the invention and discloses elements of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646